GOODWYN, Justice.
Appellee, Exchange Security Bank, brought suit against appellant, Edgar T. Gaines, to recover the balance due under a conditional sales contract covering a 1957 auto car tractor, together with an attorney’s fee as provided by the contract. The complaint also contains a count in detinue. There was judgment in favor of the Bank, from which Gaines prosecutes this appeal.
The evidence was heard orally by the trial court without the intervention of a jury. We have carefully considered all of the evidence and are clearly of the view that there is no basis for disturbing the trial court’s conclusions from the evidence. While there is a conflict in certain material features of the evidence it was for the trial court to determine which of it to believe and which to discard.
The appeal relates to a question of fact only. Accordingly, we will refrain from discussing the evidence, as to do so would, in our opinion, serve no useful purpose as a precedent. See: Code 1940, Tit. 13, § 66; Lambert v. Henry & Brannon Eubanks, Inc., 274 Ala. 279, 280, 147 So.2d 852.
The judgment appealed from is due to be, and is, affirmed.
Affirmed.
LIVINGSTON, C. J., and LAWSON and COLEMAN, JJ., concur.